DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Claim(s) 1-2, 4-5 and 7-10, 12-22 filed October 13, 2021 are being examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 10, 12, 17-19, 21 and 22 is/are rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines), Adams (US 2015/0377123) and Sabnis (US 2017/0175675).
Regarding claim 1, Wendus teaches a gas turbine engine for an aircraft (Fig. 5) comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor (Fig. 5), the turbine being a lowest pressure turbine of the engine and the compressor being a lowest pressure compressor of the engine (Fig. 5), the core shaft having a running speed range of less than 7631 RPM (N1 max, Fig. 3, is max velocity of the core shaft); a fan located upstream of the engine core (Fig. 5), the fan comprising a plurality of fan blades (18 blades page 8); and a gearbox is configured to receive an input from the core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Fig. 5, Fig. 3, gear ratio is 4.1). The core shaft inherently has a length L.
Wendus does not teach specifying a value of the lower running speed range of the core shaft, the bearing system for the core shaft and a value of the length of the core shaft.
Hull teaches a bearing system for a turbofan engine with a low pressure turbine shaft (core shaft) and a high pressure turbine. The low pressure turbine shaft drives a Fan (Fig. 1, Col. 2: 25-59). Hull teaches in a turbofan engine the core shaft is operated between 25 to 100% of the Maximum RPM (Col. 1:33-39). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus have the core shaft of operate in the range of 25 to 100% of the maximum, as taught by Hull in order to apply a known technique, in this case operating a jet engine, to a known device ready for 
Wendus in view of Hull provides a core shaft speed range between 1908 RPM and 7631 RPM which overlaps with the claimed running speed range of 1500 RPM to 6200 RPM. In the case where the claimed ranges, in this case running speed 1500 RPM to 6200 RPM, "overlap or lie inside ranges disclosed by the prior art," in this case Running speed=1908 RPM to 6200 RPM a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.    
Hull further teaches two bearings (34 and 36) support a front end of the core shaft (26) and two bearings (40 and 42) support aft end of the core shaft (Fig. 1). The bearings 36 and 42 are active bearings with variable stiffness that can be adjusted to avoid critical speeds associated with operating shaft that can cause damage. The active bearings operate to change an effective length of the shaft as discussed with respect to Formula (1). (Col. 3:20-43, Fig. 4, Col. 5:1-50). 
 It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus have the engine core include three bearings arranged to support the core shaft, comprising a forward bearing and two rearward bearings, the core shaft has a length, L, between the forward bearing and the rearmost rearward bearing and a minor span, S, between the rearward bearings as taught by Hull in order to avoid operating the core shaft at critical speeds that can cause damage. 
Wendus in view of Hull does not specify a ratio between a minor span, S, and the length L. Savela teaches a bearing support system with two aft bearings (38D, 38E) that support a core 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus in view Hull have the core shaft supported by two aft bearings separated by between 10 cm and 30 cm, as taught by Savela in order to apply a known technique, in this case supporting the core shaft of a jet engine, to a known device ready for improvement, in this case a jet engine, to yield a predictable result, in this case of providing bearing support for the core shaft as taught by Savela. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Wendus in view of Hull and Savela lacks specifying the length of the core shaft. Lolis teaches methods for sizing an engine including determining weights and lengths of the various engine components (Chapter 3). In particular, the length of the core shaft is estimated based upon the length of all the components it connects (page 110). Section 5.5 (pp. 151-154) describes core shaft lengths between about 1.5 m and 3 m for various designs of geared turbofan engines (Fig. 5.14).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus in view Hull and Savela have the core shaft with a length between 1.5 m and 3 m, as taught by Lolis in order to apply a known technique, designing a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of providing jet engine with a core shaft length as taught by Lolis. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.

Wendus in view of Hull, Savela and Lolis teaches the inventions as claimed and as discussed above and teaches a maximum rated rotation rate (N1 max), but doesn’t teach “a maximum rated rotation rate is in a range of from 5800 to 6200 rpm.” 
Adams teaches a high bypass geared turbofan engine (Fig. 1, ¶30-¶32). Adams teaches, the maximum rotation rate is recognized as a result effective variable which achieves a recognized result (¶51). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is the maximum rotation rate can be optimized to increase the compactness of the engine, reduce costs and provide favorable shaft dynamics. Therefore, since the general conditions of the claim, i.e., that the gas turbine engine has a maximum rotation rate, were disclosed in the prior art by Wendus in view of Hull, Savela and Lolis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a maximum rotation rate within the claimed range as taught by Adams in order to increase the compactness of the engine, reduce costs and provide favorable shaft dynamics. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Further, "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
In the Remarks of October 13, 2021, Applicant asserts that Adams is deficient because it doesn’t provide any concrete values for either AN2 or the rotation rate, much less similar or overlapping values, or provide any guidance as to how to optimize the maximum rated rotation rate to achieve the desired effects. Applicant appears to be arguing the references individually rather than considering the teachings from the combination of references (MPEP 214, IV: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Wendus establishes a maximum rotation rate of 7631 RPM. Wendus in view of Hull establishes a range of rotation rates of between 1908 RPM and 7631 RPM. This range overlaps the claimed range of maximum rotation rates that range from 5800 to 6200 RPM. 
Lolis teaches values for AN2 and methods for optimizing AN2. As an example, on page 148, Lolis teaches “In the selected engine model, the LPT rotational speed is restricted by the product of outlet area and the square of rotational speed. This empirical parameter, commonly known as AN2, is associated with blade and disk stresses, with the high values corresponding to highly mechanically loaded turbines. However, as shown above, at the DDTF (direct drive turbofan) configuration this is not the limiting factor, as the LPT rotational speed is dictated by the fan diameter. On the other hand, at the GTF (geared turbofan) configuration, where the LPT is allowed to rotate at its maximum allowable speed, the assumed AN2 limit of 30E6 rpm2 m2 is always reached and therefore the blade centrifugal load is higher. Figure 5.8 confirms, by using AN2 at the last stage as the most characteristic value, that in all DDTF examined cases, AN2 is lower than the GTF limit, with values matching the ones quoted by similar studies. As expected, the stresses drop with increasing BPR, but rise with increasing TET, following a trend identical to the LPT rotational speed (Fig. 5.5).” On page 151, Lolis teaches as the maximum rotation speed of the shaft increases, the stresses on the LPT turbine disks and weight of the LPT turbine disks increases where the additional weight may be balanced out by using fewer LPT stages. Hence, in a GTF, Lolis teaches the maximum rotation rate of the LPT shaft is optimized to account for such factors, as weight of the LPT disks, the number of LPT stages, TET (Turbine Entry Temperature) and the efficiency of the LPT.
Adams teaches “another variable in achieving compactness is to increase the structural parameter AN2 which is the annulus area of the exit of the low pressure turbine divided by the low pressure turbine rpm squared at its redline or maximum speed. Relative to prior art turbines, which are greatly constrained by fan blade tip mach number, a very wide range of AN2 values can be selected and optimized while accommodating such constraints as cost or a countering, unfavorable trend in low pressure turbine section shaft dynamics. In selecting the turbine speed (and thereby selecting the transmission speed ratio, one has to be mindful that at too high a gear ratio the low pressure turbine section shaft (low shaft) will become dynamically unstable.” 
2), 4) examples, via AN2, of different engine designs optimized in accordance with a selected AN2 value and 5) various criteria upon the maximum rotation rate is to be selected and optimized, such as stresses on the turbine blades, compactness of the engine, TET, weight of the disks, gear ratios, and turbine shaft dynamics. Hence, Applicant arguments focused solely on Adams as being deficient are not considered persuasive. 
Applicant further argues that if one were to increase the AN2 parameter of Wendus-based upon the teachings of Adams - which would involve increasing at least one of the maximum rated rotation rate or annulus area of the exit of the low pressure turbine-this modification would result in a gas turbine engine a maximum rotation rate of at least 7,631 rpm-which is outside of the claimed range of 5800-6200 RPM. It is not clear from where in the prior art this suggestion is derived. Adams doesn’t teach or suggest increasing AN2. Rather, in ¶51, Adams teaches “a very wide range of AN2 values can be selected and optimized.” 
In this regard, the Examiner notes that this teaching doesn’t indicate a higher value of AN2 needs to be selected. Further, prior art of record provides reasons for using lower AN2, e.g., obtained by lowering the maximum rotation rate, such as lower blade stresses and lower weight LPT disks and associated support structure. Hence, Applicants analysis appears to be faulty and the arguments are not found to be persuasive.
Wendus in view of Hull, Savela, Lolis, Adams teaches the invention as described above so far. Wendus in view of Hull, Savela, Lolis and Adams doesn’t teach the fan diameter is in a the use of bigger fan diameters with higher BPRs and improved propulsive efficiency.”
Sabnis teaches various designs for geared turbofan engines. The fans have a diameter between 114 cm and 406 cm. As shown in Table I, as the fan diameter is increased, the mass flow through the engine increases and hence the amount of thrust that the engine produces is increased. It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus in view Hull, Savela, Lolis and Adams have a fan diameter between 114 cm to 406 cm, as taught by Sabnis, in order to the increase the bypass ratio and improve propulsive efficiency, as taught by Lolis.
In the case where the claimed ranges, in this case, a fan diameter between 330 cm and 380 cm "overlap or lie inside ranges disclosed by the prior art," in this case, 114 cm to 406 cm  , a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, III.

Applicant’s arguments appear to be based on the assumption that the shaft speed driving the fan will be constant as the fan diameter is made larger. Hence, the fan tip speed will increase resulting in more noise. However, this is simply not the case. As taught in Adams, in a geared turbofan, the speed of the low pressure turbine is decoupled from the speed of the fan (¶49). Thus, fan tip blade Mach number is no longer a constraint (¶51). The fan tip blade Mach number is kept at a desired level by adjusting the gear ratio. Thus, the fan tip diameter can be scaled in the manner suggested by Sabnis, which teaches geared turbofan engines, without increasing the fan tip blade Mach number and increasing noise as suggested by Applicant. 
In their remarks of October 13, 2021, Applicant acknowledges that the fan tip speed is proportional to the fan diameter/(gear ratio). But, Applicant doesn’t acknowledge that one of skill of the art can merely increase the gear ratio to keep the fan speed below a speed that 
In the remarks of October 13, 2021, Applicant argues that that there is no evidence on record that increasing the fan diameter of Wendus would improve efficiency thrust. In response, the Applicant is directed to Lolis page 147, which teaches “Apart from benefiting the LPT efficiency, the introduction of a gearbox can also allow the reduction of the fan rotational speed and enable the use of bigger fan diameters with higher BPRs and improved propulsive efficiency.” Hence, as discussed above, a person of skill of the art would have been motivated to make the engines Wendus in view Hull, Savela, Lolis and Adams have a fan diameter between 114 cm to 406 cm, as taught by Sabnis, in order to the increase the bypass ratio and improve propulsive efficiency, as taught by Lolis.
In regards to claim 2, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. Further, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches S/L between .03 and .2, which overlaps with the claimed range of .08 to .13. In the case where the claimed ranges, in this case S/L between .08 to .13, "overlap or lie inside ranges disclosed by the prior art," in this case, S/L between .03 and .2, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. 
In regards to claim 5, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. Further, Wendus in view of Hull, Savela, Lolis and Adams teaches operating the core shaft at speeds between 1908 RPM and 7631 RPM which overlaps with the claimed range between 5400 and 5700 RPM. In the case where the claimed ranges, in this case, a running speed between 5400 and 5700 RPM "overlap or lie inside ranges disclosed by the prior art," in this case, a running speed between 1908 and 7631, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
In regards to claim 7, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. Further, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches a core shaft length between 1.5 m and 3 m, which overlaps with the claimed range between 1.8 m and 2.9 m. In the case where the claimed ranges, in this case, a core shaft length between 1.8 m and 2.9 m "overlap or lie inside ranges disclosed by the prior art," in this case, a core shaft length between 1.5 and 3 m, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
In regards to claim 10, Wendus in view of Hull, Savela, Lolis and Adams teaches the invention as claimed and discussed above. Wendus in view of Hull, Savela, Lolis and Adams further teaches a core shaft length between 1.5 m and 3 m and a minor span length of between 10 cm and 30 cm, which overlaps with the claimed range between 1.8 m and 2.9 m and a minor span length between 25 cm and 35 cm. In the case where the claimed ranges, in this case, a core shaft length between 1.8 m and 2.9 m and a minor span length between 25 cm and 35 cm 
In regards to claim 12, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. Further, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches a core shaft length between 1.5 m and 3 m, a minor span length of between 10 cm and 30 cm, which overlaps with the claimed range between 1.8 m and 2.9 m and a minor span length between 25 cm and 35 cm. In the case where the claimed ranges, in this case, a core shaft length between 1.8 m and 2.9 m and a minor span length between 25 cm and 35 cm "overlap or lie inside ranges disclosed by the prior art," in this case, a core shaft length between 1.5 and 3 m and a minor span length between 10 cm and 30 cm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. In addition, Hull further teaches the length, minor span and/or running speed are configured such that no primary resonance of the core shaft lies within a running range of the engine (Col. 5 and discussion of Figs. 4 and 5). In addition, in Col. 1: 9-52, Hull teaches “In most types of machinery, for example gas turbine engines, it is not allowable to operate a rotating shaft at its critical speed, particularly at its first bending mode, because of the potentially high levels of vibration that may result. This requirement often places substantial constraints and compromises on the machine's design. It is known to use active bearings to change the end support conditions of a shaft in a gas turbine engine. This changes the critical speed of the shaft and allows the critical speed to be moved away from, or “jumped over” and approaching operating speed.” 

    PNG
    media_image1.png
    721
    833
    media_image1.png
    Greyscale

Regarding claims 17 and 18, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. Hull further teaches a tail bearing housing (Fig. 1) and two bearing discs, each bearing disc arranged to support one of the two rearward bearings (Annotated Fig. A) and where the two bearing discs are orientated substantially perpendicular to the engine axis (Annotated Fig. A).
Regarding claim 19, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. Wendus further teaches the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine 
Regarding claims 21 and 22, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis, as described so far don’t teach a gear ratio of the gearbox is in the range from 3.1 to 3.8. Wendus teaches a gear ratio of 4.2 and a tip speed of 850 ft/sec. Sabnis teaches a gear reduction ratio of greater than 1.8 and in some instances, greater than 4.5 (¶46), or greater than 2.3 or 2.8 (¶67) and a tip speed of 1150 ft/sec (¶50). The higher tip speeds described in Sabnis allow for a lower gear reduction ratio to be used as compared to Wendus.  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus in view Hull, Savela, Lolis, Adams and Sabnis to have a gear ratio of the gearbox greater than 2.8, as taught by Sabnis, in order to apply a known technique, designing a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of providing a high bypass ratio jet engines with a fan that doesn’t exceed a specified fan tip speed level. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D. In the case where the claimed ranges, in this case, a gear ratio of the gearbox is in the range from 3.1 to 3.8 "overlap or lie inside ranges disclosed by the prior art," in this case, a gear ratio of the gearbox greater than 2.8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.

Claim 4 is rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines), Adams (US 2015/0377123) and Sabnis (US 2017/0175675), as applied to claim 1 above, and further in view of Sheridan (Geared Turbofan Engine: Driven by Innovation). 
Regarding claim 4, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis doesn’t teach the lower bound on the running speed of the core shaft is the minimum running speed under ground idle conditions. Sheridan teaches a profile of engine speed versus engine torque for a geared turbofan engine. Engine speed is highest at take-off and lowest at idle. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Wendus in view of Hull, Savela, Lolis, Adams and Sabnis have the lower bound on the running speed of the core shaft is the minimum running speed under ground idle conditions, as taught by Sheridan, in order to apply a known technique, operating a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of outputting needed power levels from the engine during its operational envelope as taught by Sheridan. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Claims 8 and 9 is/are rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines), Adams (US 2015/0377123) and Sabnis (US 2017/0175675), as applied to claim 1 above, and further in view of Salamone (JOURNAL BEARING DESIGN TYPES AND THEIR APPLICATIONS TO TURBOMACHINERY, pg. 179-190, 1984)
Regarding claim 8, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis lack the forward most bearing of the rearward bearings has a bearing stiffness in the range of 30 kN/mm to 100 kN/mm. However, Hull for a turbofan engine teaches the active bearings with stiffness that is variable and can approach zero in some cases to affect critical speed (Col. 5:1-25). Salamone teaches stiffness values for journal bearings that support a shaft used in turbomachinery. Fig. 12 shows a stiffness in a flexible bearing region between 100,000 to 5 million lb/in, which is 17.5 kN/mm to 876 kN/mm. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the bearings of Wendus in view of Hull, Savela, Lolis, Adams and Sabnis have a stiffness of between 17.5 kN/mm to 876 kN/mm, as taught by Salamone, in order to apply a known technique, providing support to a rotating shaft in a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of supporting the rotating shaft. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D. In the case where the claimed ranges, in this case, the forward most bearing of the rearward bearings has a bearing stiffness in the range of 30 kN/mm to 100 kN/mm "overlap or lie inside ranges disclosed by the prior art," in this case, the forward most bearing of the rearward bearings has a bearing stiffness in the range of 17.5 kN/mm to 876 the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, III. Applicants in their arguments don’t discuss any unexpected results associated with the claimed narrower range.
Applicant argues the stiffness ranges in Savela, Hull and Salamone are not compatible with one another. Savela, which describes a bearing system for turbofan engine, teaches a stiffness value of 5 million lb/in (¶43), which is 876 kN/mm.  Hull, which also describes a similar bearing system for a turbofan engine, teaches using active bearings where the stiffness value suggested by Savela can be reduced to zero. Thus, Savela and Hull suggest a stiffness range of 0 (Hull) to 876 kN/mm (Savela), which is similar to the range of Salamone. 
Hull teaches, the stiffness value is recognized as a result effective variable which achieves a recognized result (¶51). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is the bearing stiffness can be optimized to change the shaft’s critical speed. Therefore, since the general conditions of the claim, i.e., that the gas turbine engine has a bearing stiffness, were disclosed in the prior art by Wendus in view of Hull, Savela, Lolis, Adams and Sabnis, it is not inventive to discover the optimum workable  conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A). 
Applicant, in their remarks of March 2, 2021, argues that the range of Salamone is large in comparison to the claimed range and hence, the range is a genus while Applicant’s range is a species. Further, Applicant argues that Salamone’s range covers practically all possible stiffness values. These arguments appear to be arguments of counsel without any evidence from the record. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), MPEP 716.01(c). Thus, these arguments are not found to be persuasive. 
Applicant argues, in their remarks of March 2, 2021, that the combination of Wendus in view of Hull, Savela, Lolis, Adams and Sabnis in view of Salamone would not have resulted in a predictable improvement of the jet engine. As Salamone teaches on page 182, the range of stiffnesses allows the designer to select a desirable critical speed of the shaft. Hull also teaches the stiffness is important for generating a desired critical speed of the shaft. Thus, the improvement is a shaft with a desired critical speed as taught by both Salamone and Hull.  
Applicant argues, in their remarks of March 2, 2021, that any bearing stiffness between 0 and 876 kN/mm can be used and that persons skilled in the art would not have been predictably led to a stiffness range of 30 to 100 kN/mm because Salamone teaches a Genus. However, as 
Regarding claim 9, Wendus in view of Hull, Savela, Lolis, Adams, Sabnis and Salamone teaches the invention as claimed and discussed above. As discussed above, Savela teaches a minor span length between 100 and 300 mm. Thus, a stiffness ratio of the stiffness at the forward most rearward bearing to the minor span is in the range from .058 kN/mm2 to 8.76 kN/mm,2  which overlaps with the claimed range. In the case where the claimed ranges, in this case, a stiffness ratio of the stiffness at the forward most rearward bearing to the minor span is in the range from 0.08 to 0.5 kN/mm2 "overlap or lie inside ranges disclosed by the prior art," in this case, .058 kN/mm2 to 8.76 kN/mm,2  , a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Claim 13 is rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines), Adams and Sabnis, as applied to claim 1 above, and further in view of Richards (US 2006/0201160).
Regarding claim 13, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis doesn’t teach the rearward bearings are positioned axially level with or rearward of: (i) a leading edge of a lowest pressure turbine blade of the turbine at the root of the blade. In Fig. 3 of Savela, one of the bearings in the rearward bearings is slightly ahead axially of the lowest pressure turbine blade of the turbine at the root of the blade. Richards teaches a pair of .
Claims 14 and 15 is/are rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines), Adams and Sabnis, as applied to claim 1 above, and further in view of Pera (A Method to Estimate Weight and Dimensions of Aircraft Gas Turbine Engines—Final Report: Vol II - User’s Manual, NASA CR 135171).
Regarding claim 14, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above. However, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis doesn’t teach
    PNG
    media_image2.png
    101
    591
    media_image2.png
    Greyscale


	As discussed above, Wendus in view Hull, Savela, Lolis, Adams, Sabnis and Pera teaches a minor span between 10 cm and 30 cm and a running speed range of the core shaft between 1908 RPM and 7631 RPM. Using a minor span length of 10 cm, a RPM value at cruise of 6000 RPM (628 rad/s), a mass of the blade of .128 kg and a radius at mid-height of 27 cm results in a first blade to bearing ratio of 7.3x10-6 kg-1 rad-2 s2, which is within the range as claimed of 2x10-6 kg-1 rad-2 s2 to 7.5x10-6 kg-1 rad-2 s2.
	Regarding claim 15, Wendus in view of Hull, Savela, Lolis, Adams, Sabnis and Pera teaches the invention as claimed and discussed above. Wendus in view of Hull, Savela, Lolis, Adams, Sabnis and Pera further teaches i.e., a minor span length of 10 cm, a mass of the blade of .128 kg and a radius at mid-height of 27 cm, which results in a value of 2.83 kg-1 of the ratio between the minor span divided by the mass times radius of the blade at mid-height, which is within the range as claimed of .8 to 6.0 kg-1
Claims 16 and 20 is/are rejected under 35 USC 103 as being unpatentable over Wendus (Follow-On Technology Requirement Study for Advanced Subsonic Transport, NASA CR-2003-212467) in view of Hull (U.S. 6,846,158), Savela (U.S. 2014/0060083), Lolis (Development of a Preliminary Weight Estimation Method for Advanced Turbofan Engines), Adams and Sabnis, as applied to claim 1, and further in view of Waters (Analysis of Turbofan Propulsion System Weight and Dimensions, NASA TM X-73,199).
Regarding claim 16, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above so far for claim 1. Further, Wendus teaches the turbine has a length between the leading edge of the forward most turbine blade of the turbine and a trailing edge of the rearmost turbine blade of the turbine. However, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis lacks specifying a ratio of the minor span to the length of the turbine is equal to or less than 1.05. Waters teaches methods for determining the dimensions and weights of engine components. Waters teaches a length per unit stage in a low pressure turbine between 2 and 12 inches per stage (Fig. 11) and a number of low pressure turbine stages for geared turbofans between 2 and 4 (Page 17).
 It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the low pressure turbine of Wendus in view Hull, Savela and Lolis have low pressure turbines with a length between 2 and 12 inches per stage  and the LPT have 2 to 4 stages, as taught by Waters, in order to apply a known technique, designing a low pressure turbine of a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of providing a low pressure turbine for a jet engine. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D. 

Regarding claim 20, Wendus in view of Hull, Savela, Lolis, Adams and Sabnis teaches the invention as claimed and discussed above for claim 1. In particular, as described for claim 1, Wendus in view of Hull, Savela, Lolis and Adams teaches a gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, the turbine being a lowest pressure turbine of the engine and the compressor being a lowest pressure compressor of the engine, the -5-Application No. 16/809,772 core shaft being configured to have a maximum rated rotation rate in a range of from 5800 to 6200 rpm; a fan located upstream of the engine core and having a fan diameter in a range from 330 cm to 380 cm, the fan comprising a plurality of fan blades; and a gearbox that is configured to receive an input from the core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, wherein: the engine core further comprises three bearings arranged to support the core shaft comprising a forward bearing and two rearward bearings, the core shaft has a minor span, S, between the rearward bearings. 
Wendus teaches the turbine has a length between the leading edge of the forward most turbine blade of the turbine and a trailing edge of the rearmost turbine blade of the turbine. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the low pressure turbine of Wendus in view Hull, Savela, Lolis, Adams  and Sabnis have low pressure turbines with a length between 2 and 12 inches per stage  and the LPT have 2 to 4 stages, as taught by Waters, in order to apply a known technique, designing a low pressure turbine of a jet engine, to a known device ready for improvement, a jet engine, to yield a predictable result of providing a low pressure turbine for a jet engine. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D. 
Wendus in view Hull, Savela, Lolis, Adams, Sabnis  and Waters teaches a length of the LPT between 5.1 cm and 30.5 cm long per stage, between 2 to 4 stages and minor span length between 10-30 cm. This provides a range minor span to turbine length ratio between .08 and 2.94, which overlaps with the claimed range. In the case where the claimed ranges, in this case, the minor span to turbine length ratio of less than 1.05 "overlap or lie inside ranges disclosed by the prior art," in this case, .08 to 2.94, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered and addressed in the body of the rejections above, at the appropriate locations.
Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741